IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                             July 14, 2000 Session

                   VICTOR T. WILLIAMS v. PERCEY PITZER, ET AL.

                       An Appeal from the Circuit Court for Hardeman County
                             No. 9202    Jon Kerry Blackwood, Judge



                           No. W2000-00028-COA-R3-CV - Filed June 1, 2001


         This is a habeas case. A Wisconsin inmate housed in a Tennessee prison filed a petition for
a writ of habeas corpus. The prisoner was incarcerated in Tennessee pursuant to a contract between
the Wisconsin correctional department and a private corporation. In his petition, the prisoner alleged
that the Wisconsin correctional department did not have the authority to transfer him across state
lines, and thus, his incarceration in Tennessee was illegal. The trial court dismissed his petition for
failure to state a claim upon which relief can be granted. The plaintiff prisoner appealed. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

HOLLY KIRBY LILLARD, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J.,
W.S., and ALAN E. HIGHERS, J., joined.

Victor T. Williams, Whiteville, Tennessee, Pro Se.

Tom Anderson, Jackson, Tennessee, for the appellee, Percey Pitzer.

                                         MEMORANDUM OPINION1

        In this case, Victor T. Williams was convicted of sexual assault and burglary in Wisconsin
in 1984, and was sentenced to serve time in a Wisconsin prison. In 1998, Williams was transferred
to the Whiteville Correctional Facility in Whiteville, Tennessee, pursuant to a contract between the
Wisconsin Department of Corrections (“WDOC”) and Corrections Corporation of America
(“CCA”). On November 16, 1999, Williams filed a petition for a writ of habeas corpus declaring

       1
           Rule 10 of the Rules o f the Court of Appeals o f Tennessee states:

       This Court, with the c oncurren ce of all judge s participating in the case, may affirm, reverse o r modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by Memorandum opinion it shall be designated
       “MEMORANDUM OPINIO N”, shall not be published, and shall not be cited or relied on for any
       reason in an y unrelated ca se.
that he was unlawfully imprisoned in Tennessee because the WDOC lacked statutory authority to
transport him across state lines. Additionally, Williams asserted that his transfer to Whiteville
resulted in his becoming ineligible for parole or work release. Williams also contended that he was
confined under minimum security conditions in Wisconsin, but since his transfer to Tennessee, he
has been confined under maximum security conditions. Williams named “Percey Pitzer al. etc.” as
defendants in this action. Percey Pitzer is the warden of the Whiteville facility.

        On November 30, 1999, the trial court entered an order summarily dismissing Williams’s
petition for failure to state a claim upon which relief can be granted. From this order, Williams
appeals. On appeal, Williams argues that the trial court abused its discretion in failing to grant him
an evidentiary hearing and erred as a matter of law by dismissing his petition.

       A petition for a writ of habeas corpus is a complaint seeking relief from an illegal restraint
or confinement. See Tenn. Code Ann. § 29-21-101 (2000); Passarella v. State, 891 S.W.2d 619,
626 (Tenn. Crim. App. 1994). In Archer v. State, 851 S.W.2d 157 (Tenn. 1993), the Tennessee
Supreme Court stated:

        Habeas corpus relief is available in Tennessee only when “it appears upon the face
        of the judgment or the record of the proceedings upon which the judgment is
        rendered” that a convicting court was without jurisdiction or authority to sentence a
        defendant, or that a defendant’s sentence of imprisonment or other restraint has
        expired.

Archer, 851 S.W.2d at 164. If, upon the face of the petition, it is clear that the plaintiff would not
be entitled to any relief, the trial court may summarily dismiss the petition. See Tenn. Code Ann.
§ 29-21-109; Passarella, 891 S.W.2d at 627. An evidentiary hearing is not required if the petition
clearly fails to establish the necessary facts. See Luster v. Bargery, No. W2000-00022-COA-R3-
CV, 2000 WL 1880274, at *2 (Tenn. Ct. App. Dec. 28, 2000).

        At the outset, it is clear that Williams’s petition must fail because he does not allege that the
convicting court was without jurisdiction or authority to sentence him, and he does not allege that
his sentence has expired. Williams’s petition alleges that the WDOC did not have statutory authority
to transport him across state lines, and thus his incarceration in a Tennessee facility is unlawful. On
its face, Williams’s petition does not fit within the “limited” scope of the habeas corpus remedy.
See Passarella, 891 S.W.2d at 626.

        Moreover, Williams relies heavily on a ruling by a Wisconsin trial judge that, although the
WDOC had the statutory authority under Wisconsin law to enter into contracts with private and
public entities for the detainment of inmates in other states, it did not have the statutory authority to
transfer those inmates across state lines. See Evers v. Sullivan, No. 98-CV-2282 (Wisconsin Circuit
Court Order dated Oct. 14, 1999). However, this holding was overruled on appeal. See Evers v.
Sullivan, 615 N.W.2d 680, 686 (Wis. Ct. App. 2000).



                                                  -2-
        Because it is clear on the face of Williams’s petition that he has failed to allege facts
warranting a habeas corpus remedy, the trial court did not abuse its discretion in dismissing the
petition without granting Williams an evidentiary hearing.

       The decision of the trial court is affirmed. Costs are taxed to the appellant, Victor T.
Williams, and his surety, for which execution may issue if necessary.




                                                     ___________________________________
                                                     HOLLY KIRBY LILLARD, JUDGE




                                               -3-